            Case 1:20-cr-00110-LJL Document 92 Filed 10/29/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X               10/29/2020
                                                                       :
UNITED STATES,                                                         :
                                                                       :
                                                                       :
                                                                       :       20-cr-110 (LJL)
                  -v-                                                  :
                                                                       :          ORDER
LAWRENCE RAY,                                                          :
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

LEWIS J. LIMAN, United States District Judge:

        Each side has made arguments regarding the mental health records of the two alleged
victims provided by the Government to the defense, including that the Government’s receipt of
those records may have effected a waiver of any privilege and that the records are incomplete.
Accordingly, it is hereby ORDERED that in addition to the other materials requested by the
Court, the Government by November 5, 2020 at 5:00 p.m., provide to the Court for the Court’s in
camera review any records received by the Government with respect to the two witnesses from
the institutions subpoenaed by the defense along with an affidavit or declaration setting forth the
circumstances under which it obtained such documents. Such submission shall be made on
notice to the defense. The declaration or affidavit shall be filed on ECF but may be filed under
seal, assuming that it satisfies the requirements for filing under seal. The records need not be
filed on ECF but may be delivered to the Court.

        SO ORDERED.


Dated: October 29, 2020                                    __________________________________
       New York, New York                                             LEWIS J. LIMAN
                                                                  United States District Judge
